DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to the communication filed on 11/17/2020.  
			
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 34-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over HUAWEI et al., "DCI design for short TTI," 3GPP TSG RAN WG1 Meeting #84bis, April 2016, R1-162588, Nanjing, China, hereafter “Huawei” in view of Liu et al. (U.S. Pub. 20170257264). 

Regarding claim 1 Huawei disclose a method for a user equipment (UE) device comprising a processor and a memory, comprising: 
establishing with the UE device a connection to a base station having a first transmission time interval (TTI), being configured to employ TTI shortening and has a second TTI different from the first TTI (section 2-3.1,there are seven DCIs for one UE to schedule seven PDSCHs with 2-symbol TTI. In scheme 1, a DCI is divided into two parts. The first part named as slow DCI includes some control information, which can change at subframe level. The second part named as fast DCI includes some control information, which has to be signalled at each scheduled sTTI); 
and monitoring a first short physical downlink control channel (sPDCCH) region for a scheduled downlink (DL) transmission via the second TTI based at least in part on a short TTI (sTTI)/sPDCCH pattern (section 3.1 – 3.2, a short TTI capable UE needs to detect the slow DCI and the fast DCI before receiving PDSCH or sending PUSCH (…), As shown in Figure 2, the slow DCI is carried by legacy PDCCH and is transmitted at most once per subframe. Fast DCI is carried by sPDCCH and transmitted if needed). See Table 6
associated with multiple second TTIs within the first TTI wherein the sTTI/sPDCCH pattern is determined based at least in part on a control format indicator (CFI) value indicated in the first TTI (section 3.1.1, An example on DCI separation is given in Table 1. Assuming DCI format 2 and system bandwidth of 50 .
Huawei does not specifically disclose wherein the CFI value used to determine the sTTI/sPDCCH pattern indicates a number of orthogonal frequency division multiplexing (OFDM) symbols. However Liu teaches the PCFICH indicates the number of OFDM symbols in a particular subframe that are used by the base station for PDCCH transmission (see para. 65) used for transmission of PDCCHs within the first TTI comprising the multiple second TTIs associated with the sTTI/sPDCCH pattern; (para. 93-97,  For transmission of a physical downlink channel in a particular Transmission Time Interval (TTI), the relationship between the set the CFI value (when N.sub.RB.sup.DL>10) or the CFI value plus 1 (when N.sub.RB.sup.DL.ltoreq.10) and the start OFDM symbol of a PDSCH and/or the start OFDM symbol of a common and/or dedicated M-PDCCH (EPDCCH) as configured by the base station for the narrowband MTC UE shall satisfy the following requirements).
Huawei and Liu are analogous because they pertain to the field of wireless communication and, more specifically, to configuring channel for transmission.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Liu 
Regarding claim 2 Huawei disclose wherein the establishing the connection to the base station having the first TTI comprises establishing the connection to the base station having the first TTI comprising a subframe, and wherein the UE device has the second TTI comprising at least one of a one symbol, a two symbol, a three symbol, a four symbol, or a seven symbol duration (section 2, For example, within a subframe, there is only one DCI for one UE to schedule one PDSCH with 1ms TTI, but there are seven DCIs for one UE to schedule seven PDSCHs with 2-symbol TTI).
Regarding claim 3 Huawei disclose wherein wherein the sTTI/sPDCCH pattern is determined based on at least one of a symbol size of a PDCCH region within the first TTI, a first PDCCH received in the first TTI, or the CFI value indicated in the first TTI (section 3.1, as shown in Figure 1, the slow DCI is carried by legacy PDCCH and transmitted at most once per subframe and fast DCI is carried by sPDCCH and transmitted in each sTTI).
 Regarding claim 34 Huawei disclose The method of claim 1, wherein the sTTI/sPDCCH pattern for the CFI value is different than a second sTTI/sPDCCH pattern for a second CFI value (section 3.1, In scheme 1, a DCI is divided into two parts. The first part named as slow DCI includes some control information, which can change at subframe level. The second part named as fast DCI includes some control .
 
Claims 5, 21, 22 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over HUAWEI et al., "DCI design for short TTI," 3GPP TSG RAN WG1 Meeting #84bis, April 2016, R1-162588, Nanjing, China, hereafter “Huawei” in view of Liu et al. (U.S. Pub. 20170257264) further in view of ZTE et al., “Downlink control channels for shortened TTI” 3GPP TSG RAN WG1 Meeting #84bis, April 2016, R1-162405, Busan, Korea, hereafter “ZTE”.   
Regarding claim 5 Huawei and Liu does not specifically disclose further comprising: detecting a first sPDCCH; and determining at least one of a number of symbols or a number of symbol occasions for the scheduled DL transmission via the second TTI based at least in part on the first sPDCCH. However ZTE disclose (section 2, Option 3, As shown in Figure 1(a) for 0.5ms TTI and Figure 1(b) for 4 or 3-symbol TTI, PDSCH in the first TTI of a subframe is scheduled by DCI in legacy PDCCH region. And PDSCH in the other TTIs of a subframe is scheduled by DCI in SPDCCH).
Huawei, Liu and ZTE are analogous because they pertain to the field of data communication networks and, more specifically, to managing scheduling.

Regarding claim 21 Huawei and Liu does not specifically disclose comprising: receiving a DL transmission via the second TTI; and 
transmitting hybrid automatic repeat request (HARQ) acknowledgement (ACK) (HARQ- ACK) feedback on an associated UL channel for HARQ-ACK feedback. However ZTE disclose (section 4, Asynchronous HARQ with the similar mechanism to Rel-13 eMTC that relies on UL grant to carry ACK/NACK information), 
wherein for a number of DL transmissions via the second TTI within one of the first TTI on an associated DL, a number of associated UL channels for HARQ-ACK feedback occur within the same one of the first TTI on the associated UL (section 4, Further taking account the TTI length, if length of short TTI is invariable and TTI length for DL and UL are same, synchronous HARQ can be easily supported with fewer consumed resources).  
Huawei, Liu and ZTE are analogous because they pertain to the field of data communication networks and, more specifically, to managing scheduling.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of ZTE in the system of Huawei and Liu so the system can appropriately monitor the scheduling 
Regarding claim 22 Huawei and Liu does not specifically disclose further comprising: detecting with the UE device the first sPDCCH for scheduling at least the DL transmission via the second TTI. However ZTE disclose (section 3.4, in Figure 3(b), one search space only for DL grant and another one for UL grant/DL ACK/NACK are configured for UE and rate matching of SPDSCH in allocated PRBs should avoid resource occupied by its own SPDCCH since search space for UL grant/DL ACK/NACK are FDMed with SPDSCH in the same or different sTTI bands).   
Huawei, Liu and ZTE are analogous because they pertain to the field of data communication networks and, more specifically, to managing scheduling.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of ZTE in the system of Huawei and Liu so the system can appropriately monitor the scheduling and receive the correspondent feedback. The motivation for doing so would have been to improve the utilization of the available resources.
Regarding claim 27 Huawei and Liu does not specifically disclose further comprising: detecting a second sPDCCH for scheduling an UL transmission via a third TTI of the number of TTIs different from the first TTI. However ZTE disclose (section 3.4, Figure 3 SPDCCH in sTTIs. Resource allocation for SPDSCH could be restricted in sTTI sub-band. To further achieve overhead reduction of resource ; and 
transmitting at least a scheduled UL transmission on at least an associated UL channel, wherein for a number of sPDCCHs within one of the first TTI on the associated DL, a plurality of associated UL channels having the at least the scheduled UL transmission occur within the same one of the first TTI on the associated UL (section 3.1, Figure 3 SPDCCH in sTTIs).  
Huawei, Liu and ZTE are analogous because they pertain to the field of data communication networks and, more specifically, to managing scheduling.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of ZTE in the system of Huawei and Liu so the system can appropriately monitor the scheduling and receive the correspondent feedback. The motivation for doing so would have been to improve the utilization of the available resources.
Regarding claim 36 Huawei disclose further comprising: monitoring a second sPDCCH region for detecting a second sPDCCH based at least in part on a sTTI/sPDCCH pattern within the first TTI (section 3.1 – 3.2, a short TTI capable UE needs to detect the slow DCI and the fast DCI before receiving PDSCH or sending PUSCH (…), As shown in Figure 2, the slow DCI is carried by legacy PDCCH and is transmitted at most once per subframe. Fast DCI is carried by sPDCCH and transmitted if needed. See Table 6).

Allowable Subject Matter

Claims 23-26, 28-33 and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL RIVAS whose telephone number is (571)270–5590. The examiner can normally be reached on Monday – Friday, from 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272–3179. The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair–direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll–free). If you would like assistance from a .

/RR/
Examiner, Art Unit 2471

/CHI H PHAM/           Supervisory Patent Examiner, Art Unit 2471